Title: From George Washington to James McHenry, 14 December 1798
From: Washington, George
To: McHenry, James


Private 
Dear Sir,Chester [Pa.] 14th Decr 1798.   
Having requested that the nomination of Mr Custis might be with held (even if it should meet the Presidents approbation under any circumstances) until I could consult his Grandmother (Mrs Washington) and mother Mrs Stuart; I further pray that no mention of his name for such an Office may be made until the result is known; because, if their consent, being an only son, indeed the only male of his family, cannot be had, it would be better that the arrangement of him should pass entirely unnoticed, to prevent the uneasy sensations which might arise from disappointment if the knowledge of it should get to him.
He now stands as Cornet, in the Troop proposed to be Commanded by Lawrence Lewis—who was an Aid de Camp to Genl Morgan—on the Insurgent Expedition in 1794.
Just as I was leaving the City to day, I had an opportunity for the first time, of seeing Captn Saml Henley—who is a Man of a handsome & gentlemanly appearance. Having no evidence respecting him, except from his own letter, while we were arrangeing the Massachusetts line, he was not included in it. Afterwards, a letter from Genl Shepherd recommended him; but at that time we did not conceive it of sufficient weight to travel the ground over again. I must acknowledge however, that his external appearance (for I had no

conversation with him) made so favourable an impression on me, that (being an old Officer too, and brother to a very worthy man) I should be very glad if his conduct will stand the test of investigation—to see him put as a Captain, in place of some Captain in that line, who has not served in the Revolutionary War. The particular one I cannot now name, but it will not be difficult to ascertain. With very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servant

Go: Washington


P.S. I know no character in the New England States (since the declination of Genls Knox and Brooks) that have fairer pretensions to be appointed a Brigadier, or even Majr General, than Genl Cobb. And if Genl Dayton does not accept his appointment—pray press Colo. Howard strongly to come forward.

